Grant, J.
(after stating the facts). 1. Defendant’s counsel urged that defendant, by entering upon another term, had obtained the right of occupancy for a year, and was entitled to one year’s notice before complainant could legally proceed to terminate the tenancy. The court held that the case was controlled by Teft v. Hinchman, 76 Mich. 672 (43 N. W. 680), and in this it was correct.
2. Upon the hearing before the commissioner, defendant moved to quash the proceedings for the reason that a chancery suit was pending between the parties, involving the same cause of action, and in which an injunction was asked for by the defendant here and complainant in the chancery suit against the complainant here, who was the defendant there. At the trial in the circuit court defend-. ant renewed the motion. The court correctly held that the defense of a. former, suit pending could not be raised in this way, but only by a plea in abatement, which must be verified.
Judgment is affirmed.
Montgomery, C. J., Hooker and Moore, JJ., concurred. Long, J., did not sit.